Citation Nr: 1302539	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee disability manifested by subluxation.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served in the Army National Guard (ARNG) with an initial period of active duty training from March 28, 1976, to July 16, 1976, and periods of active duty for training from May 20, 1977, to June 4, 1977; June 16, 1978, to July 1, 1978; and July 13, 1979, to July 29, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the instant matters were most recently before the Board in March 2011, at which time the Board denied entitlement to a disability rating greater than 20 percent for service-connected left knee disability manifested by subluxation and a rating greater than 10 percent for service-connected degenerative joint disease of the left knee.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Veteran's representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to these two issues and remand those matters, which motion was granted by the Court the following month.  The basis for the Joint Motion included the Board's failure to ensure that all relevant treatment records had been associated with the claims folder and to ensure that a VA examination had been conducted following a suggestion of worsening disability.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2012) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

As noted in the parties' motion, the Veteran had testified during his June 2011 hearing that he had received treatment related to his left knee in recent months at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  A review of the record reveals that the most recent medical record from the Jesse Brown VAMC was a March 2011 VA examination report and the most recent treatment record was dated in November 2010.  As records related to treatment for the Veteran's left knee during the appeal period are relevant to the Veteran's claims for higher ratings, a complete record, which includes all records of the Veteran's treatment since November 2010 is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, on remand, the agency of original jurisdiction (AOJ) should seek to obtain copies of all pertinent treatment records from the Jesse Brown VAMC dated since November 2010 and associate them with the claims folder.

The Board finds that on remand, the Veteran should also be scheduled for another VA examination.  Notably, the Veteran's testimony during his June 2011 hearing regarding immobility of the left knee in the mornings suggested that his symptoms may have increased in severity since the March 2011 VA examination was conducted.  Further, as nearly two years have now passed since the most recent VA examination, the evidence has become stale, at least as it pertains to the current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect"); see also Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994) (holding that "[w]here an increase in the disability rating is at issue, the present level of disability is of primary importance"). 
Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to the Veteran's claims for increased evaluations of his service-connected left knee disabilities.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The record indicates that the Veteran continues to receive treatment at the Jesse Brown VAMC in Chicago, Illinois.  A query should be made to that facility for any records relevant to the Veteran's claims for increased evaluations of his service-connected left knee disabilities from November 2010 to the present.

2.  After the development requested in paragraph 1 has been completed, to include association of any records received from any medical provider and/or any VAMC with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claims for increased evaluations of his service-connected left knee disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left knee disabilities, and provide a complete assessment of the severity of those disabilities.  All appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disabilities and include range-of-motion findings.  

The examiner should be asked to state whether the Veteran's left knee disability manifested by subluxation is "slight," "moderate," or "severe," and should indicate why he has described the disability as such.  

The examiner should state whether the Veteran's service-connected arthritis is manifested by any functional losses, such as may be caused by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability, etc.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to higher ratings for the Veteran's service-connected left knee disabilities.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

